                     Case 1:17-cr-00232-EGS Document 153-4 Filed 01/16/20 Page 1 of 2
     Re: Plea Docs

     From:     "Kelner, Robert"   & "/o=covington   5 burling/ou=cb/en=recipients/cn=cBLb.cbpowa01.kelnerrk" &
     To:       BVG & bvg@usdoj.gov&
     Cc:       "Anthony, Stephen" &santhony@cov.corn&, ZNA &zna@usdoj.gov&
     Date:     Wed, 29 Nov 2017 19:58:34 -0500


     Understood. Thanks.
     Sent from my iPhone
     On Nov 29, 2017, at 7:49 PM, BVG &BVG@usdoj.gov&mailto: BVG@usdoj.gov» wrote:

     Unfortunately we'e not going to be able to send you the signed documents tonight. We'e going to aim
     for first thing tomorrow morning, which for planning purposes is unlikely to be before 9am.
     Have a good evening,
     Brandon
     From: Kelner, Robert [mailto:rkelner@cov.corn]
     Sent: Wednesday, November 29, 2017 8:57 AM
     To: BVG &BVG@jmd.usdoj.gov&mailto:BVG@jmd.usdoj.gov»; Anthony, Stephen
     &santhony@cov.corn &mailto:santhony@cov.corn»
     Cc: ZNA &ZNAOjmd.usdoj.gov&mailto:ZNAOjmd.usdoj.gov»
     Subject: RE: Plea Docs
     Thanks, Brandon. We'l take a look, and we'l see you later today.
     Rob


     Robert Kelner
     Covington K Burling LLP
     One CityCenter, 850 Tenth Street, NW
     Washington, DC 20001-4956
     T +1 202 662 5503 rkelner@cov.com&mailto:rkelner@cov.corn&
                           (

     www.cov.corn& http: //www.cov.corn&

     &image003.jpg&
     This message is from a law firm and may contain information that is confidential or legally privileged. If
      ou are not the intended recipient, please immediately advise the sender by reply e-mail that this message
     X as been inadvertently transmitted to you and delete this e-mail from your system. Thank you for your
     cooperation.
     From: BVG [mailto: BVG@usdoj.gov]
     Sent: Wednesday, November 29, 2017 8:55 AM
     To: Kelner, Robert &rkelner@cov.com&mailto:rkelner@cov.corn»; Anthony, Stephen
     &santhony@cov.corn &mailto:santhony@cov.corn»
     Cc: ZNA &ZNA@usdoj.gov& mailto: ZNA@usdoj.gov»
     Subject: Plea Docs
     Rob and Steve, attached are the updated documents.       I'eattached a pdf with track changes, to help you
     identify what has changed. As you'l see, the majority of changes are grammatical, stylistic, or intended to
     help clarify or simplify. You should also see that many of the comments/edits you proposed have been
     made. I'd propose that this afternoon we discuss the other issues you'e raised that are not reflected in
     the documents, as well as any additional edits or comments you have about these latest versions.
     Much appreciated,
     Brandon




Privileged/Attorney Work Product                                                             Flynn File Transfer 00014830
                    Case 1:17-cr-00232-EGS Document 153-4 Filed 01/16/20 Page 2 of 2
     Brandon L. Van Grack
     The Special Counsel's Office
     (202) 514-0529

     NOTICE: This email (including any attachments) is intended for the use of the individual or entity to
     which it is addressed. It may contain information that is privileged, confidential, or otherwise protected by
     applicable law. If you are not the intended recipient (or the recipient's agent), you are hereby notified that
     any dissemination, distribution, copying, or use of this email or its contents is strictly prohibited. If you
     received this email in error, please notify the sender immediately and destroy all copies.
     Attachments:
     image003.jpg (2 KB)
     http: //cbentvault01dc.cov.corn/EnterpriseVaultP/iewMessage.asp?
     VaultId= 127967E82C2BB114CBA93692D726B7D3D1110000cbentvaultsite86avesetId=201804052934278
       201711300058350000 Z 81236C632BFF2A6FE5135CEE719BOFl l&AttachmentId= limage003.jpg
     &TABLE/& &/BODY& &/HTML&




Privileged/Attorney Work Product                                                              Flynn File Transfer 00014831
